Exhibit 10.2 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT is made as of March 3, 2008, as amended and supplemented April 24, 2008, and as subsequently amended and supplemented June 30, 2008, by and between Xedar Corporation, a Colorado corporation (hereinafter "Pledgor"), and Hugh H. Williamson, III (hereinafter "Pledgee"). 1.Background. As of this date, Pledgee has loaned Pledgor up to Two Million OneHundred ThousandDollars and No Cents ($2,100,000.00) pursuant to the terms of a
